 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   DANIEL ROGER HOOD,                                  15cv1564-CAB-DHB
11                                     Petitioner,
                                                         ORDER DENYING MOTION
12   v.                                                  PURSUANT TO RULE 60(b) [Doc.
                                                         No. 71]
13   DIRECTOR OF THE CALIFORNIA
     DEPARTMENT OF CORRECTIONS
14
     AND REHABILITATION,
15                                  Respondent.
16
17         On September 26, 2019, Petitioner Daniel Roger Hood filed a Motion Pursuant to
18   Rule 60(b). [Doc. No. 71.] In the motion, Petitioner states that he is seeking relief
19   pursuant to Rule 60(b)(1)(2)(3). [Doc. No. 71 at 1.]
20         A. Legal Standard.
21         Rule 60 provides for extraordinary relief and may be invoked only upon a showing
22   of “exceptional circumstances.” Engleson v. Burlington N.R. Co., 972 F.2d 1038, 1044
23   (9th Cir. 1994). The Rule identifies six permissible grounds for relief from a final
24   judgment, order, or proceeding, namely: “(1) mistake, inadvertence, surprise, or
25   excusable neglect; (2) newly discovered evidence that, with reasonable diligence, could
26   not have been discovered in time to move for a new trial under Rule 59(b); (3) fraud by
27   the adverse party; (4) the judgment is void; (5) the judgment has been satisfied; (6) and
28

                                                     1
                                                                                 15cv1564-CAB-DHB
 1   other reason justifying relief.” Fed. R. Civ. P. 60(b). Further, the Rule provides that a
 2   motion brought under it “must be made within a reasonable time – and for reasons (1),
 3   (2), and (3) no more than a year after the entry of judgment or order of the date of the
 4   proceeding.” Fed. R. Civ. P. 60(c).
 5         B. Discussion.
 6         Here, the petition was denied, and judgment was entered accordingly, on February
 7   13, 2017. [Doc. Nos. 52 and 53.] This motion -- seeking relief under Rule 60(b)(1), (2),
 8   and (3) – was filed two and a half years later. Therefore, pursuant to Rule 60(c), the
 9   motion is untimely.
10         C. Conclusion.
11         For the reason set forth above, the motion pursuant to Rule 60(b) is DENIED.
12         IT IS SO ORDERED.
13   Dated: October 4, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                 15cv1564-CAB-DHB
